Title: To Alexander Hamilton from Richard Peters, 25 January 1790
From: Peters, Richard
To: Hamilton, Alexander


Belmont [Philadelphia] Jan’y 25. 1790.
Dear Sir
I should sooner have acknowledged the Reciept of your kind Letter respecting Mr Smith but I hope not to draw you into any useless Correspondence when your Hands must be full of Matters of more general Consequence. I hoped to get Mr. S. employed here & had nearly succeeded but his Friends were culpably sure of Success & by a sudden Compromise he lost the Appointment of Treasurer to the State by one Vote tho’ his Interest is far superior to that of his Opponent. These Things will happen in multitudinary Bodies & the Lord help him who depends upon them. He has need of some other Assistance than theirs. Smith has an Antipathy to an Employment in the State & a strong Inclination for one in his old Line. But how or when he can be provided for, if at all, is a Matter which must at present be doubtful at least. He goes to New York to get what we all desire & he much wants—Money. He knows you are not yet upon Velvet in this Way & wishes to avoid being importunate but hopes you may be able to afford him something towards old Scores. I know not that ever I shall have it in my Power to repay any Kindnesses shewn him in any other Way than being grateful for them. No Expectation is formed further than that of your giving him his Share in any general Arrangement which he presumes you may have thought of for all in his Circumstances.
I am with sincere Esteem   Your obedt Servt
Richard Peters
Hon: A Hamilton Esq
